218 F.2d 822
FREDERICK H. CONE & CO., Inc., et al., Libellants-Appellants,v.THE TAI SHAN, her engines, etc., THE WILHELM WILHELMSEN, N. A. A. L., Wilhelmsen's D/S A/S, THE TONSBERG, THE TANKFART I, THE TANKFART IV, THE TANKFART V, and THE TANKFART VI, Claimants-Respondents-Appellees.
No. 148.
Docket 23228.
United States Court of Appeals, Second Circuit.
Argued January 12, 13, 1955.
Decided January 25, 1955.

Appeal from the United States District Court for the Southern District of New York; Edward J. Dimock, Judge.
Libellants, Frederick H. Cone & Co., Inc., et al., appeal from a judgment below which held that their cargo loss due to fire on the motor vessel Tai Shan was not recoverable, since the vessel's deviation from its scheduled course was neither unreasonable nor the proximate cause of their loss. Claimants, m/v Tai Shan et al., assign error in the finding that there was deviation.
Henry N. Longley, New York City (Bigham, Englar, Jones & Houston and F. Herbert Prem, New York City, on the brief), for libellants-appellants.
Charles S. Haight, New York City (Haight, Deming, Gardner, Poor & Havens and Richard G. Ashworth, New York City, on the brief), for claimants respondents-appellees.
Before CLARK, Chief Judge, and FRANK and HINCKS, Circuit Judges.
PER CURIAM.


1
Affirmed on the opinion of District Judge Dimock, Haroco Co., Inc., v. The Tai Shan, D.C., 111 F. Supp. 638, 1953 A.M.C. 887.